Citation Nr: 0918596	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  04-05 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye 
condition, to include amblyopia and macular degeneration.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to July 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for an eye condition, 
to include amblyopia and macular degeneration.  

In April 2005, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A transcript of the 
hearing is associated with the claims file.  

This case was previously before the Board in June 2006, at 
which time, the Board denied service connection for a 
bilateral eye condition, to include amblyopia and macular 
degeneration.  The Veteran appealed the Board's June 2006 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By order dated May 2008, the Court granted a 
Joint Motion for Remand and vacated the June 2006 Board 
decision.  In November 2008, the Board remanded the claim for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to 
the claim of service connection for a bilateral eye 
condition, to include amblyopia and macular degeneration.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

Review of the Veteran's claims file reflects a completed VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, appointing Texas Veterans 
Commission (TVC) as his representative, effective March 31, 
2003.  Thereafter, the RO received a VA Form 21-22a, signed 
by the Veteran and dated February 1, 2007, appointing 
Virginia A. Girard-Brady, Attorney at Law, as his 
representative before VA.  As such, prior representation by 
Texas Veterans Commission was thereby revoked.  See 38 C.F.R. 
§ 14.631(f) (2008).  After completing the actions ordered by 
the Board in its remand, dated November 2008, the Appeals 
Management Center (AMC) issued a supplemental statement of 
the case (SSOC) in March 2009.  However, a copy of the SSOC 
was sent to the Veteran's previous representative, TVC, 
rather than Attorney Girard-Brady.    

Upon review of the record, it does not appear that the 
attorney was given an opportunity to submit argument or 
procedural documents in support of the Veteran's claim after 
the AMC had completed the remand development in the case.  
When an appellant appeals to the Board, he or she "will be 
accorded full right to representation in all stages of an 
appeal by a recognized organization, attorney, agent, or 
other authorized person."  38 C.F.R. §§  20.600, 20.700(d) 
(2008).  In order to comply with due process of law, the 
Veteran's representative/attorney must be provided the 
opportunity to review the record and offer written argument 
on the Veteran's behalf.

The Board also notes that the Veteran was afforded a VA 
examination for his bilateral eye condition in December 2008.  
The request for a VA examination is of record, and the March 
2009 SSOC lists a December 12, 2008, examination and a 
January 12, 2009 addendum to the VA examination report among 
the evidence considered.  Both the examination and addendum 
are also referenced in the text of the SSOC.  However, the 
claims file is void of the December 2008 VA examination 
report.  On remand, the RO should obtain a copy of the 
missing examination report and incorporate it into the claims 
file.  If the examination report for December 2008 is not 
available, then the Veteran should be scheduled for another 
VA examination for his claim of service connection for a 
bilateral eye condition, to include amblyopia and macular 
degeneration.

Additionally, in an April 2009 statement, Attorney Girard-
Brady stated that she did not receive a copy of the most 
recent VA examination conducted in December 2008.  The 
Veteran also requested a copy of the examination report in a 
January 2009 statement.

Accordingly, the case is REMANDED for the following action:  

1.  Obtain and associate with the claims 
file the December 2008 VA examination 
report.  If the requested record is not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file and another 
examination should be scheduled.  The 
claims file must be reviewed in 
conjunction with any such examination.  

2.  Forward a copy of the December 2008 
VA examination report, or subsequent VA 
examination report, to the Veteran and 
Virginia A. Girard-Brady, Attorney at 
Law.  All efforts made should be 
documented and incorporated into the 
claims file.    

3.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the claim for entitlement to 
service connection for a bilateral eye 
condition, to include amblyopia and 
macular degeneration.  If the benefit 
sought in connection with the claim 
remains denied, the Veteran and his 
attorney should be provided with an 
appropriate Supplemental Statement of the 
Case (SSOC) and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



